United States Court of Appeals
                                                                  Fifth Circuit

                                                              FILED
                IN THE UNITED STATES COURT OF APPEALS        June 22, 2004
                        FOR THE FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk

                             No. 04-10174
                         Conference Calendar



CARL V. LONG,

                                     Plaintiff-Appellant,

versus

C. TONY WRIGHT, attorney at law;
JOHN H. JACKSON, Judge,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:03-CV-2697-D
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Carl V. Long, Texas prisoner #1001354, has filed a motion to

proceed in forma pauperis (IFP) on appeal from the district

court’s dismissal of his 42 U.S.C. § 1983 complaint as frivolous

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and § 1915A(b).          By

moving for IFP, Long is challenging the district court’s

certification that IFP status should not be granted on appeal




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 04-10174
                                   -2-

because his appeal is not taken in good faith.        See Baugh v.

Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     Long does not address the district court’s reason for

dismissing his claims against C. Tony Wright, namely that Wright

is not a state actor.   He also presents no nonfrivolous issue for

appeal with respect to his claim against Judge John Jackson.

“[L]itigants may not obtain review of state court actions by

filing complaints about those actions in lower federal courts

cast in the form of civil rights suits.”        Hale v. Harney, 786
F.2d 688, 691 (5th Cir. 1986).     Moreover, the relief Long sought

was in the nature of mandamus relief.        Federal courts have no

power to direct state judicial officials in the performance of

their functions.   See Moye v. Clerk, DeKalb County Superior

Court, 474 F.2d 1275, 1276 (5th Cir. 1973).        Accordingly, we

uphold the district court’s certification that the appeal

presents no nonfrivolous issues.     Long’s motion for IFP is

DENIED, and the appeal is DISMISSED.     See Baugh, 117 F.3d at 202

and n.24; 5TH CIR. R. 42.2.

     Both the district court’s dismissal of Long’s complaint and

this court’s dismissal of this appeal count as “strikes” for

purposes of 28 U.S.C. § 1915(g).     See Adepegba v. Hammons, 103
F.3d 383, 385-87 (5th Cir. 1996).     We caution Long that once he

accumulates three strikes, he may not proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in
                           No. 04-10174
                                -3-

any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     MOTION DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS

WARNING ISSUED.